Title: From Thomas Jefferson to Robert Gordon, 14 April 1808
From: Jefferson, Thomas
To: Gordon, Robert


                  
                     Sir 
                     
                     Washington Apr. 14. 08.
                  
                  I recieved last night your favor of the 11th. I had a few days before arranged my money engagements on hand, and had set down my debt to Doctr. Currie for paiment on the 9th. of June that is to say, 8. weeks from this day. sooner than that it is not in my power to pay it, but at that time it shall be remitted. I salute you with respect
                  
                     Th: Jefferson 
                     
                  
               